USCA11 Case: 21-12024     Date Filed: 09/26/2022   Page: 1 of 18




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12024
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL L. MEYER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 0:18-cv-60704-BB
                   ____________________
USCA11 Case: 21-12024       Date Filed: 09/26/2022     Page: 2 of 18




2                      Opinion of the Court                21-12024

Before JORDAN, LUCK, and LAGOA, Circuit Judges.
JORDAN, Circuit Judge:
       The Anti-Injunction Act, 26 U.S.C. § 7421(a), provides in rel-
evant part that “no suit for the purpose of restraining the assess-
ment or collection of any tax shall be maintained in any court by
any person[.]” The question before us is whether the Act bars a
defendant from moving—in an action initiated by the govern-
ment—for a protective order to restrain the government from us-
ing his responses to requests for admission when assessing a tax
penalty in a separate administrative proceeding. Because moving
for a protective order in an action filed by the government does not
amount to maintenance of a “suit,” we hold that the Act does not
apply.
                                  I
        In 2018, the government filed a complaint against Michael
L. Meyer, alleging that he promoted a tax evasion scheme in which
he advised his clients to claim unwarranted federal income tax de-
ductions for bogus charitable donations. The government sought
to enjoin him from operating his business, as well as disgorgement
of all of the proceeds from his scheme.
       Over the course of the next year, the parties engaged in ex-
tensive discovery. As relevant here, the government served over
1,500 requests for admissions upon Mr. Meyer under Federal Rule
of Civil Procedure 36. Mr. Meyer answered the requests with the
assistance of counsel.
USCA11 Case: 21-12024       Date Filed: 09/26/2022    Page: 3 of 18




21-12024               Opinion of the Court                       3

        Mr. Meyer eventually settled with the government and
agreed to a permanent injunction prohibiting him from, among
other things, representing anyone other than himself before the
IRS; preparing federal tax returns for others; or furnishing tax ad-
vice regarding charitable contributions. On April 26, 2019, the dis-
trict court entered a final permanent injunction against Mr. Meyer
and closed the case. The order did not include any language re-
garding the confidentiality or future use of discovery-related mate-
rials.
       On July 24, 2020, Mr. Meyer received a notice from the IRS
informing him that he owed millions of dollars in penalties in con-
nection with his promotion of an abusive tax shelter. See 26 U.S.C.
§ 6700. The notice included an attached Form 866-A, Explanation
of Items, which detailed the basis of the IRS’ decision. The Expla-
nation of Items specifically relied on Mr. Meyer’s Rule 36 admis-
sions, obtained in the 2018 tax case that had been filed by the gov-
ernment. Those admissions were also attached as a composite ex-
hibit.
       Mr. Meyer responded to the notice with a letter protesting
the IRS’ use of his admissions under Rule 36(b) (“An admission . . .
is not an admission for any other purpose and cannot be used
against the party in any other proceeding.”). The IRS rejected Mr.
Meyer’s objection to the use of his admissions, asserting that the
Federal Rules of Civil Procedure do not apply to its administrative
determinations.
USCA11 Case: 21-12024         Date Filed: 09/26/2022      Page: 4 of 18




4                       Opinion of the Court                   21-12024

       On November 20, 2020, after efforts to resolve the matter
directly with the IRS failed, Mr. Meyer filed a motion for a protec-
tive order in the closed 2018 tax case. In his motion, Mr. Meyer
asked the district court to issue an order prohibiting the govern-
ment from using his Rule 36 admissions “as the factual basis for
penalties in a separate IRS penalty examination.” D.E. 98 at 1.
        The government opposed Mr. Meyer’s motion. It argued
that the district court lacked jurisdiction because it had not waived
sovereign immunity and because the Anti-Injunction Act barred
the relief sought by Mr. Meyer. See D.E. 104 at 7-13. Alternatively,
it argued on the merits that the IRS administrative determination
was not governed by the Federal Rules of Civil Procedure and that
Mr. Meyer had not cited applicable authority for the relief re-
quested. See id. at 13-17. 1
       The district court referred the motion to a magistrate judge.
In her report and recommendation, the magistrate judge recog-
nized that Mr. Meyer’s motion was “not a separate taxpayer ‘suit,’”
but ruled that it was barred by the Anti-Injunction Act because “a
protective order in [the government’s case against Mr. Meyer]
would have the same effect as an injunction” by “ultimately pre-
cluding the IRS from using [his] Rule 36 Admissions in the § 6700
penalty examination.” D.E. 106 at 7.



1 The government did not argue in its opposition memorandum that the dis-
trict court lacked jurisdiction because the 2018 tax case was closed.
USCA11 Case: 21-12024        Date Filed: 09/26/2022      Page: 5 of 18




21-12024                Opinion of the Court                         5

        In reaching this conclusion, the magistrate judge relied on
cases from this Circuit (and from the Sixth, Seventh, and Tenth Cir-
cuits) holding that the Act bars a taxpayer from seeking legal re-
course that would ultimately restrain the IRS from its tax-collection
activities. See Dickens v. United States, 671 F.2d 969, 970-71 (6th
Cir. 1982); Koin v. Coyle, 402 F.2d 468, 469 (7th Cir. 1968); Lowrie
v. United States, 824 F.2d 827, 828-30 (10th Cir. 1987); Gulden v.
United States, 287 F. App’x 813, 816 (11th Cir. 2008). In all those
cases, however, the taxpayer seeking relief had initiated the action
against the government. See Dickens, 671 F.2d at 970 (taxpayer
brought an action for mandamus, injunctive, and declaratory relief
seeking to prohibit the IRS from using information obtained during
an FBI investigation for tax assessment purposes); Koin, 402 F.2d at
468-69 (taxpayer filed an action seeking a declaratory judgment that
would restrain the IRS from using illegally seized evidence as the
basis for a tax assessment); Lowrie, 824 F.2d at 828 (taxpayers
brought an action seeking the return of business records and a per-
manent injunction barring the IRS’ use of those records in any pro-
ceeding against them); Gulden, 287 F. App’x at 814-15 (taxpayer
filed an action against the IRS, asserting that it had unlawfully filed
tax returns on his behalf).
       The district court adopted the report and recommendation
and issued its own order echoing the magistrate judge’s reasoning.
It denied the motion for a protective order and explained that
though “[Mr. Meyer had] not filed a separate taxpayer ‘suit,’” grant-
ing his motion would “preclude the IRS from using [his] Rule 36
USCA11 Case: 21-12024        Date Filed: 09/26/2022      Page: 6 of 18




6                       Opinion of the Court                 21-12024

[a]dmissions in the § 6700 penalty examination” and thereby vio-
late “the very purpose of the Anti-Injunction Act.” D.E. 112 at 4-5.
      Mr. Meyer appeals the district court’s order. He argues that
his motion for a protective order is not a “suit” and therefore is not
barred by the Act.
                                  II
       The interpretation of the Anti-Injunction Act presents a
question of law subject to plenary review. See Chandris, Inc. v.
Latsis, 515 U.S. 347, 369 (1995); Hoever v. Marks, 993 F.3d 1353,
1357 (11th Cir. 2021).
                                  A
       Congress enacted the Anti-Injunction Act in 1867 to restrain
efforts by the nation’s first taxpayers to enjoin the collection of
taxes. See Act of Mar. 2, 1867, § 10, 14 Stat. 475; State Railroad Tax
Cases, 92 U.S. 575, 613 (1875). The current version of the Act,
passed in 1954 and codified as 26 U.S.C. § 7421(a) in the Tax Code,
does not differ meaningfully from the original. It provides, subject
to several exceptions not at play here, that “no suit for the purpose
of restraining the assessment or collection of any tax shall be main-
tained in any court by any person, whether or not such person is
the person against whom such tax was assessed.” § 7421(a). Where
the Act applies, it deprives a federal court of jurisdiction. See In re
Walter Energy, Inc., 911 F.3d 1121, 1136 (11th Cir. 2018)
     The Supreme Court has explained that the Act “protects the
Government’s ability to collect a consistent stream of revenue, by
USCA11 Case: 21-12024        Date Filed: 09/26/2022     Page: 7 of 18




21-12024               Opinion of the Court                         7

barring litigation to enjoin or otherwise obstruct the collection of
taxes.” Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 543
(2012). In practice, this means that a taxpayer who objects to pay-
ing a federal tax cannot sue to challenge that tax. Instead, he must
first pay the tax and then sue the government for a refund. See CIC
Servs., LLC v. Internal Revenue Serv., 141 S. Ct. 1582, 1586 (2021).
      Mr. Meyer argues that his motion for a protective order is
not barred by the Act because its language is limited to a “suit”
brought “for the purpose of restraining the assessment or collec-
tion of any tax.” § 7421(a). The motion, he asserts, does not
amount to a “suit.”
        The government responds that Mr. Meyer’s motion is
barred by the Act because it seeks injunctive relief restraining the
IRS’ tax assessment and collection efforts. It also contends—for the
first time on appeal—that the district court lacked jurisdiction be-
cause the 2018 tax case was closed.
       To resolve this dispute, we must determine the meaning of
the term “suit” in § 7421(a). Our starting point is “the language
employed by Congress, and we assume that the legislative purpose
is expressed by the ordinary meaning of the words used.” Am. To-
bacco Co. v. Patterson, 456 U.S. 63, 68 (1982) (citations and internal
quotation marks omitted). We ask “whether the language at issue
has a plain and unambiguous meaning with regard to the particular
dispute.” Shotz v. City of Plantation, 344 F.3d 1161, 1167 (11th Cir.
2003) (citations and internal quotation marks omitted).
USCA11 Case: 21-12024        Date Filed: 09/26/2022     Page: 8 of 18




8                      Opinion of the Court                 21-12024

       There is no statutory definition of the term “suit,” so we at-
tempt to discern its ordinary meaning. See, e.g., United States v.
Dominguez, 997 F.3d 1121, 1124-25 (11th Cir. 2021) (using various
dictionaries to define a term because the relevant statute failed to
provide a definition). In so doing, we look to the understanding of
the term “suit” at the time of enactment. See Bostock v. Clayton
Cnty., 140 S. Ct. 1731, 1738 (2020).
        In the mid-1800s, the term “suit” meant “an action for the
recovery of a right or claim” or “to institute an action.” John Craig,
The Universal English Dictionary 800 (1869). Legal texts of the era
similarly defined “suit” as “[a]n action.” II Bouvier Law Dictionary
558 (1857). Thus, “suit and action [were] constantly used as syno-
nym[s]” and both were understood to mean “[t]he prosecution of
some claim, demand, or request.” Alexander M. Burrill’s Law Dic-
tionary and Glossary 954 (1867). And courts used the term “suit”
in that way. See, e.g., Calvert v. Bradley, 57 U.S. 580, 597 (1853)
(“The instrument on which the plaintiffs instituted their suit was a
lease . . . .”). Accord Webster’s Complete Dictionary of the English
Language 17 (1880) (defining the term “action” as a “suit or pro-
cess, by which a demand is made of a right in a court of justice; a
claim made before a tribunal”).
       When the Act was codified as § 7421(a) in 1954, the under-
standing of the term “suit” remained unchanged. See, e.g., Black’s
Law Dictionary 1603 (5th ed. 1951) (defining “suit” as “a generic
term . . . [which] applies to any proceeding by one person or per-
sons against another or others in a court of justice in which the
USCA11 Case: 21-12024        Date Filed: 09/26/2022     Page: 9 of 18




21-12024               Opinion of the Court                         9

plaintiff pursues, in such court, the remedy which the law affords
him for the redress of an injury or the enforcement of a right”);
Merriam-Webster’s Dictionary 1705 (1956) (defining “suit” as “an
action or process for the recovery of a right or redress of a wrong”).
That understanding still holds true today. See Black’s Law Diction-
ary 1735 (11th ed. 2019) (defining “suit” as “[a]ny proceeding by a
party or parties against another in a court of law”); Merriam-Web-
ster’s Dictionary of Law 477 (2016) (defining “suit” as “a request to
initiate legal proceedings” or “a proceeding to enforce a right or
claim; specif. an action brought in a court seeking a remedy for in-
juries suffered or a determination of rights”); Bryan A. Garner, Gar-
ner’s Dictionary of Legal Usage 862 (3d ed. 2011) (explaining that
“suit,” “lawsuit,” “action,” “case,” and “cause” are nouns which
“denote proceedings instituted for the purpose of enforcing a right
or otherwise seeking justice”). In ordinary usage today, a “suit” is
“[a]n action or process in a court for the recovery of a right or
claim.” Merriam-Webster’s Dictionary 1249 (11th ed. 2020). See
also The American Heritage Dictionary of the English Language
1731 (4th ed. 2009) (defining “suit” as a “court proceeding to re-
cover a right or claim”).
       Contrary to the government’s assertion, a “motion” has
long been understood as distinct from a suit. See, e.g., Alexander
M. Burrill’s Law Dictionary and Glossary 730 (1867) (defining “mo-
tion” as “an application made to the judge or judges of a court . . .
for the purpose of obtaining a rule or order directing some act to
be done in favor of the applicant”); Black’s Law Dictionary 1164
USCA11 Case: 21-12024          Date Filed: 09/26/2022       Page: 10 of 18




10                       Opinion of the Court                    21-12024

(6th ed. 1951) (defining “motion” as “[a]n application for a rule or
order made . . . to a court or judge”). A party may make a motion
within a suit, but a motion generally does not constitute a suit unto
itself. See II Bouvier Law Dictionary Desk Ed. 1786 (2012) (“A mo-
tion is presented to a court in a pending action by one party, the
movant, who moves some matter for consideration[.]”) (emphasis
added); The American Heritage Dictionary of the English Lan-
gauge 1147 (4th ed. 2009) (defining a “motion” as “[a]n application
made to a court for an order or ruling”).
        Based on these uniform sources, a “suit” is a judicial pro-
ceeding or action initiated for the purpose of enforcing a right or
ensuring compliance with the law. That is how the term was un-
derstood when the Anti-Injunction Act first became law and how
it is understood today. The government, and not Mr. Meyer, is the
only party that filed a “suit” here—i.e., the 2018 tax case—and that
action was not “for the purpose of restraining the assessment or
collection of a tax.” Because we must “presume Congress ‘says in
a statute what it means and means in a statute what it says[,]’”
Wiersum v. U.S. Bank, N.A., 785 F.3d 483, 487 (11th Cir. 2015) (ci-
tation omitted), Mr. Meyer’s motion for a protective order is not a
“suit” and is not barred by the Act. The government is not the
master of the term “motion” and cannot make it do the work of a
“suit.” 2


2 “‘When I use a word,’ Humpty Dumpty said, in rather a scornful tone, ‘it
means just what I choose it to mean – neither more nor less.’ ‘The question
is,’ said Alice, ‘whether you can make words mean so many different things.’
USCA11 Case: 21-12024            Date Filed: 09/26/2022         Page: 11 of 18




21-12024                   Opinion of the Court                               11

        Our conclusion is bolstered by persuasive cases considering
this issue in somewhat similar circumstances. The cases are United
States v. Mellon Bank, N.A., 521 F.2d 708 (3d Cir. 1975), and United
States v. First National City Bank, 568 F.2d 853 (2d Cir. 1977).
        In Mellon Bank, the United States brought an action against
a bank, seeking to access the taxpayer’s safe deposit box. See 521
F.2d at 708. The taxpayer intervened in the suit and filed a motion
urging the court to stop the government from accessing his safe
deposit box. See id. The district court denied the taxpayer’s mo-
tion, applying the same rationale as the district court here. See id.
The district court in Mellon Bank concluded that the taxpayer’s re-
quest, though not a suit, would ultimately preclude the IRS from
assessing and collecting taxes and was accordingly barred by the
Anti-Injunction Act. See id. The Third Circuit reversed, holding
that the district court had erred. See id. The motion was not
barred by the Act because the taxpayer “did not sue to enjoin the
assessment or collection of any tax. In fact[,] he filed no suit at all.”
Id. at 711.
       The Second Circuit came to the same conclusion in First Na-
tional City Bank. As in Mellon Bank, a taxpayer sought to


‘The question is,’ said Humpty Dumpty, ‘which is to be master – that’s all.’
[ . . . ] ‘That’s a great deal to make one word mean,’ Alice said in a thoughtful
tone. ‘When I make a word do a lot of work like that,’ said Humpty Dumpty,
‘I always pay it extra.’” Lewis Carroll, Alice’s Adventures in Wonderland &
Through the Looking Glass 124–25 (New York: The MacMillan Company
1897).
USCA11 Case: 21-12024       Date Filed: 09/26/2022     Page: 12 of 18




12                     Opinion of the Court                 21-12024

intervene in an action the IRS filed against a bank seeking access to
the contents of his safe deposit box. See 568 F.2d at 854. Like the
Third Circuit in Mellon Bank, the Second Circuit rejected the argu-
ment that the Anti-Injunction Act barred the taxpayer from inter-
vening and raising claims that would restrain the IRS’ ability to as-
sess or collect taxes. See id. at 856-67. In doing so, the Second Cir-
cuit reasoned that “[§] 7421(a) has no application to counterclaims
or defenses interposed by a taxpayer in an action brought by the
government. By its terms, this statute applies only to a ‘suit for the
purpose of restraining the assessment or collection of any tax,’
meaning of course a suit by a taxpayer.” Id. at 856. The Second
Circuit further observed that “[i]t would seem fundamental that
when Congress confers jurisdiction upon the district courts to en-
tertain a government action to collect taxes, it may not bar a tax-
payer from asserting in such action counterclaims or defenses
which affect his rights with respect to the taxes sought to be col-
lected.” Id.
                                  B
       The government points us to United States v. Dema, 544
F.2d 1373 (7th Cir. 1976), in support of its position. In Dema, the
government filed a petition in the district court seeking to enforce
summonses issued by the IRS. The taxpayer refused to comply
with the summonses and asked the district court to quash them.
See id. at 1375. The district court ordered the taxpayer to produce
certain corporate records but quashed the summons as to his per-
sonal records. See id. After the records were produced, the district
USCA11 Case: 21-12024        Date Filed: 09/26/2022     Page: 13 of 18




21-12024                Opinion of the Court                        13

court dismissed the action without prejudice. On the same day,
the IRS mailed a notice of deficiency to the taxpayer with respect
to the personal taxes at issue in the case. See id. In response, the
taxpayer filed a motion asking the district court to issue an order to
show cause why the IRS agent working on the case should not be
held in contempt of court for violating the previous order quashing
the summons as to personal records, and for an order directing
withdrawal of the notice of deficiency. See id. After a hearing, the
district court entered an order permanently restraining the IRS
from issuing any subpoenas or requesting any records from the tax-
payer, his wife, or his company, and suppressed any existing sub-
poenas or requests for the tax years at issue in the case. See id.
        The government appealed and argued that the Anti-Injunc-
tion Act prohibited the taxpayer’s motion because it extended “to
all suits which seek to restrain any and all acts necessary or incident
to the assessment or collection of taxes.” Id. The taxpayer asserted,
among other things, that his case differed from those cited by the
government because the order at issue “resulted from the actions
of the IRS itself and not from any suit brought by [him] to enjoin
those actions.” Id. at 1377.
       The Seventh Circuit acknowledged this distinction, but ulti-
mately reversed, holding that the Act did prohibit the district court
from issuing the restraining order. See id. It reasoned as follows:
       Although we concede, as we must, that appellee did
       not initiate proceedings against appellant in an at-
       tempt to enjoin the assessment or collection of taxes,
USCA11 Case: 21-12024        Date Filed: 09/26/2022      Page: 14 of 18




14                      Opinion of the Court                   21-12024

       it must be admitted that for all practical purposes ap-
       pellee sought the identical result when he filed his
       motion for an order directing withdrawal of the no-
       tice of deficiency. The net result of appellee’s motion,
       and the obvious intent thereof, was to restrain the IRS
       from pursuing any activities relating to the assess-
       ment and collection of taxes. Accordingly, it could
       reasonably be argued that appellee herein instituted
       his own sub-action against appellant for injunctive re-
       lief, the potential result of which was in contraven-
       tion of the spirit and purpose of § 7421(a).

Id.
       The government asks us to rely on the Seventh Circuit’s rea-
soning in Dema because it is consistent with the purpose of the
Anti-Injunction Act. In doing so, the government attacks Mr.
Meyer’s statutory reading despite Congress “mention[ing] ‘suit’ in
the Act[.]” Appellee’s Br. at 36. We find the government’s argu-
ment unpersuasive for several reasons.
        First, “suit” is not a peripheral term in the Act; it is the one
thing the Act expressly bars. And because “each word in a statute”
should “carr[y] meaning,” Ransom v. FIA Card Servs., N.A., 562
U.S. 61, 70 (2011), we cannot discard or minimize the term “suit”
in § 7421(a). See also Inhabitants of Montclair Twp. v. Ramsdell,
107 U.S. 147, 152 (1883) (“It is the duty of the court to give effect, if
possible, to every clause and word of a statute, avoiding, if it may
be, any construction which implies that the legislature was igno-
rant of the meaning of the language it employed.”).
USCA11 Case: 21-12024           Date Filed: 09/26/2022        Page: 15 of 18




21-12024                  Opinion of the Court                              15

       Second, even if the general purpose of the Act were fur-
thered by the government’s position, that cannot override the es-
tablished understanding of the term “suit.” See Bd. of Governors
of Fed. Reserve Sys. v. Dimension Fin. Corp., 474 U.S. 361, 373–74
(1986) (“Application of ‘broad purposes’ of legislation at the ex-
pense of specific provisions ignores the complexity of the problems
Congress is called upon to address and the dynamics of legislative
action.”). In any event, not all “suits” that impair the government’s
administration of the Tax Code are barred by the Anti-Injunction
Act. See CIC Servs., 141 S. Ct. at 1588–89 (“A reporting require-
ment is not a tax; and a suit brought to set aside such a rule is not
one to enjoin a tax’s assessment or collection.”).
        Third, Congress could have drafted the Act to include any
motion, defense, intervention, or other legal maneuver that would
or could impede or prevent the IRS from achieving its tax admin-
istration, assessment, and collection aims. Instead, it chose the
term “suit,” whose meaning has not evolved in more than 150
years of use. And when “the terms of a statute [are] unambiguous,
judicial inquiry is complete except in ‘rare and exceptional circum-
stances.’” Rubin v. United States, 449 U.S. 424, 430 (1981) (citation
omitted). 3


3We note that the Tax Injunction Act, 28 U.S.C § 1341, seems to be written
more broadly in this respect than the Anti-Injunction Act, as it provides that
“district courts shall not enjoin, suspend, or restrain the assessment, levy or
collection of any tax under State law where a plain, speedy, and efficient rem-
edy may be had in the courts of such State.”
USCA11 Case: 21-12024        Date Filed: 09/26/2022      Page: 16 of 18




16                      Opinion of the Court                  21-12024

       Fourth, even if we were to employ the “spirit and purpose”
approach applied in Dema, the Seventh Circuit narrowly tailored
its holding to “the circumstances of [that] case[.]” 544 F.2d at 1377.
The taxpayer in Dema did not request, as Mr. Meyer does, an order
enforcing the limitations of the discovery rules on material ob-
tained in an action filed by the government. See id. at 1375. In-
stead, he sought an order directing the IRS, among other things, to
withdraw a notice of deficiency—the IRS’ determination of the
taxes he owed. See id. The order at issue in Dema, moreover,
prohibited the IRS from subpoenaing any documents from the tax-
payer. See id. This essentially constituted a total restraint on the
IRS’ ability to assess penalties against him. See id. That is not the
case here. Mr. Meyer’s motion seeks only to enforce his under-
standing of the rules of discovery, not to restrain the IRS from using
other mechanisms to investigate and assess tax penalties against
him.
                                   C
        The government also asserts that the district court lacked
jurisdiction to entertain Mr. Meyer’s motion because the 2018 tax
case was closed. See Absolute Activist Value Master Fund Ltd. v.
Devine, 998 F.3d 1258, 1266 (11th Cir. 2021). As noted earlier, this
argument was not made by the government below. See D.E. 104
at 7-17; D.E. 108 at 10-21. We therefore decline to consider it for
the first time on appeal.
        A litigant “generally may raise a court’s lack of subject-mat-
ter jurisdiction at any time in the same civil action, even initially at
USCA11 Case: 21-12024        Date Filed: 09/26/2022      Page: 17 of 18




21-12024                Opinion of the Court                         17

the highest appellate instance.” Kontrick v. Ryan, 540 U.S. 443, 455
(2004). Indeed, a federal court cannot address the merits of a dis-
pute unless it satisfies itself that subject-matter jurisdiction exists.
See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101–02
(1998). Because we are not reaching the merits of Mr. Meyer’s mo-
tion, however, we are not obliged to address the government’s
new argument that under Rule 36 and Absolute Activist the district
court lacked jurisdiction to entertain the motion in the closed 2018
tax case. Having resolved the only jurisdictional issue decided by
the district court, we think it best to leave the government’s addi-
tional argument for resolution on remand. See Sinochem Int’l Co.
v. Malaysia Int’l Shipping Corp. , 549 U.S. 422, 431 (2007) (“While
. . . jurisdictional questions ordinarily must precede merits deter-
minations in dispositional order, . . . there is no mandatory se-
quencing of jurisdictional issues.”) (citations and internal quotation
marks omitted); Bouchard Transp. Co. v. Fla. Dep’t of Env’t Prot.,
91 F.3d 1445, 1448 (11th Cir. 1996) (“[T]he district court did not
address whether DEP was entitled to Eleventh Amendment im-
munity in the mediation order, and we decline to exercise our dis-
cretion to address this issue for the first time on appeal.”). Cf. McIn-
tosh v. Royal Caribbean Cruises, Ltd., 5 F.4th 1309, 1313–15 (11th
Cir. 2021) (addressing certain non-merits issues and remanding for
the district court to consider whether there was diversity or admi-
ralty jurisdiction).
USCA11 Case: 21-12024      Date Filed: 09/26/2022   Page: 18 of 18




18                    Opinion of the Court               21-12024

                               III
       We vacate the district court’s dismissal of Mr. Meyer’s mo-
tion under the Anti-Injunction Act and remand for further proceed-
ings consistent with this opinion.
      VACATED AND REMANDED.